DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 17, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 12 recites the limitation "connecting structure" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (7,789,323). 
Nelson et al. disclose a sprinkler comprising:
a sprinkler body 88 (and equivalent);
a brake module secured to the sprinkler body and including a rotatable connector 62 coupled with a brake assembly 60;
a nozzle module 14, 16 cooperable with the sprinkler body and including a nozzle 26;
a deflector plate 22 coupled (via annular cap component 18 and an annular ring 20) with the nozzle module and disposed adjacent the nozzle, the deflector plate being displaceable in the nozzle module upon impact with a water stream S from the nozzle from a retracted position (down position) to an extended position (up position), the deflector plate including a stream deflector surface 24, a torque shaft 30, and a connection member 72, wherein the connection member engages the rotatable connector in the extended position;
wherein the connection member comprises a lug (tooth of toothed peripheral edge 72) on a side (up/top side) of the deflector plate facing the rotatable connector;
wherein the rotatable connector comprises at least one notch (tooth of toothed peripheral edge 74), and wherein the lug engages the at least one notch in the extended position;
wherein the connection member comprises a plurality of lugs (teeth of toothed peripheral edge 72) on a side (up/top side) of the deflector plate facing the rotatable connector;
wherein the rotatable connector comprises a plurality of notches (teeth of toothed peripheral edge 74), and wherein the lugs engages the notches in the extended position;
wherein in the retracted position, the connection member is spaced from and disengaged from the rotatable connector (see figure 2);
wherein the rotatable connector comprises a channel (channel of sleeves 36, 64), and wherein the torque shaft is disposed in the channel in the extended position;
wherein the channel is an open channel (in the retracted position);
wherein the channel is a closed channel (in the extended position):
wherein the nozzle module comprises a nozzle top (struts 16) coupled with a nozzle base 14, and wherein the deflector plate is displaceable between the retracted position and the extended position in the nozzle top;
wherein the rotatable connector is positioned so as to act as a stop limit for the deflector plate in the extended position.

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.  
Regarding the indefiniteness of claim 12, Applicant argues that the “connecting structure” recited in line 9 does not require antecedent basis because the claim does not define “the” or “said” connecting structure.  The recitation “the pop-up deflector plate comprising connecting structure” lacks an article before the term “connecting structure.”  The recitation is grammatically incorrect and the claim fails to provide sufficient antecedent basis for the limitation “connecting structure.”
Applicant argues that Nelson the deflector plate 22 is not displaceable in the sprinkler body 14 or nozzle 26.  Nelson’s deflector plate 22 is displaceable in the nozzle module 14, 16 upon impact with a water stream from the nozzle 26.  The deflector plate 22 is displaceable within the cage formed by the three struts 16.  The deflector plate 22 is displace upon impact with the water stream from the nozzle 26 by rotating the annular cap component 18 upon impact with the water stream.  Unlike claim 12, claim 1 does not require the deflector plate to be displaced by the impact with the stream.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK